613 F. Supp. 2d 12 (2009)
John STANFORD, Plaintiff,
v.
Steve HUMMEL, Defendants.
Civil Action No. 09 0814.
United States District Court, District of Columbia.
May 4, 2009.
John Stanford, Sioux Falls, SD, pro se.

MEMORANDUM OPINION
JOHN D. BATES, District Judge.
This matter is before the Court upon consideration of Plaintiff's application to proceed in forma pauperis and his pro se complaint. The application will be granted, and the complaint will be dismissed.
Plaintiff, who is awaiting a new trial on drug charges, alleges that defendant, a Special Agent of the Drug Enforcement Administration, provided "fabricated and misleading" testimony before a grand jury. Compl. at 2 (page numbers designated by the Court). He requests "some type of compensation as to the length of time" he has been held in custody as a result of defendant's "delibrate [sic] attempt ... to get [him] sent to prison for being what [defendant] calls a drug lieutenant." Id. at 5. Placing "a dollar amount" on his claim, plaintiff "would say 200,000 dollars plus any attorney fees." Id.
Plaintiffs claim for damages in this civil rights action challenging the fact or duration of confinement must fail. Plaintiff must first establish that his confinement has been invalidated by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal authorized to make such determination, or ... a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994); accord White v. Bowie, 194 F.3d 175 (D.C.Cir. *13 1999) (table). Plaintiff has not satisfied the prerequisite and therefore fails to state a claim.
The Court will dismiss the complaint without prejudice. An Order consistent with this Memorandum Opinion will be issued separately on this same date.